DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 5/16/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained corrected figures 19-20;
B) Regarding to the specification, applicant has made changes to paragraphs [002], [005], [007], [009], [011], [013], [0149], [0154] and added a set of paragraphs between paragraphs [0178] and [0179]; and
C) Regarding to the claims, applicant has amended claims 31, 37-38 and 41; canceled claims 1-30 and 48-53; and added a new set of claims, i.e., claims 54-87, into the application. 
As amended and newly-added, the pending claims are claims 31-47 and 54-87 which claims are examined in the present office action.


Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 5/16/2022, and applicant's arguments provided in the mentioned amendment, pages 15-17, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 11/15/2021, the amendments to the drawings and the specification as provided in the amendment of 5/16/2022, and applicant’s arguments as provided in the mentioned amendment, page 15, have been fully considered and are sufficient to overcome the objections to the drawings and the specification as set forth in the mentioned office action.
B) Regarding to the objection to the claim 31 as set forth in the office action of 11/15/2021, it is noted that applicant has not amended or provided any arguments to overcome the objection to the claim as set forth in the mentioned office action. 
The claim 31 and the newly-added claims 60 and 74 each is amended via an examiner’s amendment by adding a colon after the term of “comprising” appeared on line 1 of each claim. Applicant is respectfully invited to review the use of a colon after the term “comprising” in present claim 41.
C) Regarding to Claim Interpretation as set forth in the office action of 11/15/2021, it is noted that applicant has not amended the claims or provided any argument to overcome the Claim Interpretation set forth in the mentioned office action, thus the Claim Interpretation is repeated in the present office action.
D) Regarding to the rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 11/15/2021, applicant’s arguments provided in the amendment of 5/16/2022, page 15, have been fully considered and are sufficient to overcome the rejection of the claim as set forth in the mentioned office action.
E) Regarding to the rejections of claims 37-38 and 41-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 11/15/2021, the amendments to the claims as provided in the amendment of 5/16/2022, and applicant’s arguments as provided in the mentioned amendment, page 15, have been fully considered and are sufficient to overcome the rejections of the mentioned claims as set forth in the mentioned office action.
F) Regarding to the rejection of claims 31-32 and 38-40 under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al (US Publication No. 2012/0033846), and the rejection of claims 31-34, and 36-40 under 35 U.S.C. 102(a)(1) as being anticipated by Bair et al (US Patent No. 6,586,258) as set forth in the office action of 11/15/2021, the amendments to the claims as provided in the amendment of 5/16/2022, and applicant’s arguments as provided in the mentioned amendment, pages 16-17, have been fully considered and are sufficient to overcome the rejections of the mentioned claims over the applied arts as set forth in the mentioned office action.
Drawings
4.	The two replacement sheets contained figures 19-20 were received by the Office on 5/16/2022. As a result of the changes to the drawings, the application now contains a total of  twenty-one sheets of figures 1-8, 9A-9B, 10-13, 14A-14B, 15, 16A-16C, 17A-17C, and 18-21 which includes nineteen sheets of figures 1-8, 9A-9B, 10-13, 14A-14B, 15, 16A-16C, 17A-17C, 18 and 21 as filed on 3/5/2021 and two replacement sheets contained figures 19-20 as filed on 5/16/2022.  The mentioned twenty-one sheets of figures 1-8, 9A-9B, 10-13, 14A-14B, 15, 16A-16C, 17A-17C, and 18-21 are now approved by the examiner.
Specification
5.	The lengthy specification which was amended by the amendment of 5/16/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “engaging structures” as recited in each of claims 36, 54, 66 and 80;
b) “agents” as recited in each of claims 38, 57, 71 and 85; 
c) “a sample cassette” in claim 41; and
d) “an engage structure” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	The application has been amended as follows: 
In the claims:
In each of claims 31, 60 and 74: on line 1 of each claims: changed “comprising” to –comprising:--.
Allowable Subject Matter
11.	Claims 31-47 and 54-87 are allowed.
12.	The following is an examiner’s statement of reasons for allowance:
A) The disposable sample cassette as recited in present claim 31 is allowable with respect to the prior art, in particular, the US Patent No. 3,620,596; 6,411,434 and the US Publication No. 2017/0059843 by the limitation related to the thickness of transparent film which is less than 3 microns wherein the transparent film covers the aperture of a frame and the transparent film supports a sample for imaging using an optical sensor array, see claim 31 on lines 3-5.
B) The method as recited in present independent claim 41 is allowable with respect to the prior art, in particular, the US Patent Nos. 9,518,920 by the limitations related to the structure of the thin film supporting a microscope sample and its arrangement with respect to a sensor as recited in the feature thereof “placing the sample cassette … the sensor surface” (lines 4-8). Such an arrangement is not disclosed in the prior art.
C) The disposable sample cassette as recited in present claim 60 is allowable with respect to the prior art, in particular, the US Patent No. 3,620,596; 6,411,434 and the US Publication No. 2017/0059843 by the limitation related to the thickness of transparent film which is less than 3 microns wherein the aperture has a size and a shape matching  a surface of an imaging sensor, see claim 60 on lines 3-5.
D) The disposable sample cassette as recited in present claim 74 is allowable with respect to the prior art, in particular, the US Patent No. 3,620,596; 6,411,434 and the US Publication No. 2017/0059843 by the limitation related to the thickness of transparent film which is less than 3 microns wherein the transparent film covers the aperture of a frame and the transparent film and frame support a sample within a distance from a sensor surface of an imaging sensor that is less than ten times a wavelength of light to which the imaging sensor is sensitive, see claim 74 on lines 3-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872